Pannell, Judge.
Where in defense to a suit on a note the defendant files a cross action alleging that the plaintiff contracted to supervise the construction of a dwelling for the defendant and breached the contract in certain particulars by failing to supervise the construction of the dwelling, and the cross action shows that the defendant is entitled to some, if not all, of the items claimed as damages in the cross action, it is error for the trial judge to sustain a motion to dismiss the cross action. Blalock v. Barrett, 28 Ga. App. 444, 446 (111 SE 697); Bailey & Carney Buggy Co. v. Guthrie, 1 Ga. App. 350 (3) (58 SE 103). Under these circumstances the judgment in favor of the plaintiff must be reversed.

Judgment reversed.

Ross Arnold, for appellant..
Archer, Patrick & Sidener, James H. Archer, Jr., for appellee.